In a proceeding pursuant to CPLR article 78 to review a determination of the respondents suspending petitioner’s taxi driver’s license in the Village of Port Chester for a period of one year, the appeals are from an order of the Supreme Court, Westchester County (Ingrassia, J.), entered December 13, 1984, and a judgment of the same court dated January 10, 1985 and entered upon said order, which granted the petition to the extent of reducing the period of suspension to 20 days.
Appeal from the order dismissed (Matter of Aho, 39 NY2d 241, 248).
Judgment reversed, on the law, order vacated, determination confirmed and proceeding dismissed on the merits.
Appellants are awarded one bill of costs.
On the entire record herein, it has been demonstrated that the penalty imposed by the appellants was not so disproportionate to the offense as to be shocking to one’s sense of fairness. Mangano, J. P., Bracken, Weinstein, Lawrence and Kooper, JJ., concur.